Case 1:19-cv-01450-GBD Document 37 Filed 09/23/20 Page 1 of 8

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELFCTROMICAT OY PYLE
SOUTHERN DISTRICT OF NEW YORK DUN & ae
wore eee eee eee eee ee ee -------4 MATE DD bic en
ANNAL MANAGEMENT CO., LTD., DATE FILED: SEP_2 3.2000
Plaintiff.
. MEMORANDUM DECISION
against- AND ORDER
TRAVELERS EXCESS AND SURPLUS LINES — : 19 Ciy. 1450 (GBD)
COMPANY,
Defendant. :
— ee |e ee ee ee ee ee ee ee ee ee el a ee >.<

GEORGE B. DANIELS, United States District Judge:

Plaintiff Annal Management Co., Ltd. brings this action against Travelers Excess and
Surplus Lines Company for breach of contract, alleging that Defendant refuses to pay certain
expenses in violation of Plaintiff's insurance policy. (Notice of Removal, Ex. A (“Compl.”),
ECF No. | at 7-11.) Before this Court are the parties’ cross-motions for summary judgment.
(See Def.’s Notice of Mot. for Summ. J. Pursuant to F.R.C.P. 56, ECF No. 20; Pl.’s Notice of Mot.
for Summ. J., ECF No. 21; see also Decl. of Raffi Momjian in Supp. of Mot. for Summ. J.
(“Momjian Decl.”), ECF No. 22.)' Defendant’s motion for summary judgment is DENIED.
Plaintiff's motion for summary judgment is GRANTED.

I FACTUAL BACKGROUND
Plaintiff was the owner of a multi-story residential apartment building. (PI.’s Undisputed

Statement of Material Facts” (“Pl.’s SOF”) 4 1; Def.’s Statement of Material Facts Pursuant to

 

 

' Despite Plaintiffs seemingly incidental filing of two separate documents listed as Plaintiff's motion for summary
judgment, they refer to the same motion. As such, this Court treats them as a single motion.

? Plaintiff's Undisputed Statement of Facts is found within its memorandum in support of its motion for summary
judgment. All citations to this document throughout this Court’s decision should therefore be understood as a citation
to pages 2-4 within Plaintiff's memorandum in support. (See P}.’s Brief in Supp. of Mot. for Summ. J. (“Pl.’s Mem
in Supp.”), ECF No, 23 at 2-4.)
Case 1:19-cv-01450-GBD Document 37 Filed 09/23/20 Page 2 of 8

Local Rule 56.1(A) in Supp. of Travelers’ Mot. for Summ. J. (“Def.’s SOF”), ECF No. 20-2, 4 1.)
Defendant issued an insurance policy to Plaintiff, which covered the period of February 25, 2017
through February 25, 2018. (Pl.’s SOF 4 3; Def.’s SOF 41.) Pursuant to the policy, the maximum
liability for a single occurrence was 110% of the building’s value. (Pl.’s SOF 4 8; Def.’s SOF 4 3.)
The policy also provided that in certain circumstances, Defendant may provide an additional limit
of up to $500,000.00 for “Debris Removal.” (PI.’s SOF 49; Def.’s SOF 45.) The policy’s “Debris
Removal” section provided, in part, “[Defendant] will pay the necessary and reasonable expenses
incurred by [Plaintiff] to remove debris of Covered Property, other than ‘Outdoor Property,’
caused by or resulting from a Covered Cause of Loss that occurs during the policy period.” (Def.’s
SOF 4 4.) The additional “Debris Removal” insurance coverage “is triggered if the ‘sum of direct
physical loss or damage and debris removal expense exceeds the Limit of Insurance.’” (PI.’s SOF
§ 9 (quoting Momjian Decl., Ex. 3 (Travelers Excess and Surplus Lines Company Policy (the
“Policy”)), ECF No. 22-3, at MS C1 00 08 07, 4—5).)

On December 28, 2017, a fire caused damage to part—but not all—of Plaintiffs property.
(Pl.’s SOF 99 4-5; Def.’s SOF § 6.) Defendant paid Plaintiff the full policy limit for covered
physical loss or damage to the building. (Pl.’s SOF § 10; Def.’s SOF { 7.) Plaintiff also paid
Plaintiff a total of $338,961.17 for debris removal, which consisted of “the costs to cart away and
dispose of material that had been removed and/or dismantled from the building at the Property as
well as the cost of dumpsters and supervisory labor.” (Def.’s SOF 4 8-9.)

Plaintiff alleges that “[ Defendant] refused to pay for the costs to dismantle or tear off debris
still attached to the building at the Property.” (PI.’s SOF § 13.) Specifically, Plaintiff alleges that
it is entitled to the remaining balance of $161,038.83 under the “Debris Removal” section of the

policy because it was necessary “to tear off and dismantle the debris still attached to the fire-

 
Case 1:19-cv-01450-GBD Document 37 Filed 09/23/20 Page 3 of 8

damaged building.” (PI.’s SOF § 14-15.) Defendant admits that “demolition was necessary in
order to remove the debris from the site.” (Resp. to Pl.’s Statement of Material Facts Pursuant to
Local Rule 56.1(A) in Opp’n to PI.’s Mot. for Summ. J., ECF No. 30-1 § 14.)

II. LEGAL STANDARD

Summary judgment is appropriate when there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). “An issue of fact
is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for the nonmoving
party.’” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986)). A fact is material when it “might affect the outcome of the suit
under the governing law.” Jd. (quoting Anderson, 477 U.S. at 248).

“The party seeking summary judgment has the burden to demonstrate that no genuine issue
of material fact exists.” Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002). In
turn, to defeat a motion for summary judgment, the opposing party must raise a genuine issue of
material fact. To do so, it “must do more than simply show that there is some metaphysical doubt
as to the material facts,” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (quoting
Matsushita Elec. Indus. Co. y. Zenith Radio Corp., 475 U.S. 574, 586 (1986)), and it “may not rely
on conclusory allegations or unsubstantiated speculation.” Fujitsu Ltd. y. Fed. Express Corp., 247
F.3d 423, 428 (2d Cir. 2001) (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)). Rather,
the opposing party must produce admissible evidence that supports its pleadings. See First Nat'l
Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289-90 (1968). In this regard, “[t]he ‘mere existence
of a scintilla of evidence’ supporting the non-movant’s case is also insufficient to defeat summary
judgment.” Niagara Mohawk Power Corp. v. Jones Chem., Inc., 315 F.3d 171, 175 (2d Cir. 2003)

(quoting Anderson, 477 US. at 252).

 

 
Case 1:19-cv-01450-GBD Document 37 Filed 09/23/20 Page 4 of 8

In determining whether a genuine issue of material fact exists, the court must construe the
evidence in the light most favorable to the opposing party and draw all inferences in that party’s
favor. See id. However, “a court must not weigh the evidence, or assess the credibility of witnesses,
or resolve issues of fact.” Victory y. Pataki, 814 F.3d 47, 59 (2d Cir. 2016) (internal citations
omitted). Summary judgment is therefore “improper if there is any evidence in the record that could
reasonably support a jury’s verdict for the non-moving party.” Marvel, 310 F.3d at 286.

Ht. PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IS GRANTED AND
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT IS DENIED

Neither party disputes the facts of the case, and instead both argue about how a trier of fact
should interpret the terms of the Policy as they pertain to this case. The only dispute before this
Court, therefore, 1s whether the dismantling of Plaintiffs building after it was destroyed constitutes
“Debris Removal” under the Policy.? Under New York law, when interpreting insurance policies,
a court must “give effect to the intent of the parties as expressed in the clear language of their
contract.” Ment Bros. Iron Works Co., Inc. v. Interstate Fire & Cas. Co., 702 F.3d 118, 122
(2d Cir. 2012); see also Olin Corp. v. Am. Home Assurance Co., 704 F.3d 89, 98-99 (2d Cir. 2012)
(holding that under New York law, courts are to apply the general rules of contract interpretation).
Summary judgment is appropriate when interpreting an insurance policy if the terms of the policy

are unambiguous. Seiden Assocs., Inc. v. ANC Holdings, Inc., 959 F.2d 425, 428 (2d Cir. 1992).

 

3 Defendant argues that Plaintiff has changed the context of the issue—i.e., that Plaintiff is arguing that Defendant
does not want to pay out the full limit of the policy. (See Def.’s Mem. of Law in Opp’n to Pl.’s Mot. for Summ. J.,
ECF No. 30 at 3.) Indeed, Defendant asserts that while it woud pay up to the full limit of the policy, the relevant
costs are not actually covered within the Policy’s terms. (/d) Defendant argues that this makes a difference because
it changes the burdens of proof that the parties carry—i.e., “the insured carries the burden of proving that its claim
‘fits’ within the policy terms,” and “only if the insured meets this burden does the burden shift to the insurer to establish
that a clear and unmistakable exclusion precludes coverage under the policy for the insured’s loss.” (Ud. at 4.)
Defendant therefore argues that “Plaintiff here bears the burden of establishing that the costs for which it seeks
reimbursement . . . all fall within the scope of the Debris Removal provisions of the Policy.” (Ud.) Plaintiff could not
possibly demonstrate that this fits within the Policy without the parties—or this Court—first analyzing what the terms
of the Policy mean.

 
Case 1:19-cv-01450-GBD Document 37 Filed 09/23/20 Page 5 of 8

The language of clear and plain terms in a contract “do[] not become ambiguous merely because
the parties urge different interpretations in the litigation.” Law Debenture Tr. Co. of N.Y. v.
Maverick Tube Corp., 595 F.3d 458, 467 (2d Cir. 2010) (collecting cases). Indeed, a court still
must identify the reasonable interpretation of a term. Jd. ‘“‘An interpretation is not reasonable if
it strains the policy language ‘beyond its reasonable and ordinary meaning.’” Liberty Mut. Ins.
Co. v. Fairbanks Co., 170 F.Supp.3d 634, 643 (S.D.N.Y. 2013) (quoting Law Debenture Tr. Co.
of N.¥., 595 F.3d at 467). Here, the terms of the Policy—while somewhat vague—are not
ambiguous. A commonsense interpretation of the Policy’s terms clearly leads to the conclusion
that the dismantling of the destroyed building constitutes “Debris Removal.”

The policy does not define the words “debris” or “removal.” Plaintiff argues that “when
an insurer fails to define a term in the policy, the insurer cannot take the position that there should
be a narrow, restrictive interpretation of the coverage provided.” (Pl.°s Mem in Supp. at 13.)
Plaintiff also correctly argues that “New York laws governing the rules of contract
interpretation... stipulate that insuring agreements are to be accorded a broad and liberal
construction.” (dat 18.) Plaintiff therefore asserts that this Court should consider the
commonsense definition of each term. (/d. at 12-13.) Indeed, while considering the parties’
competing arguments, Plaintiff's understanding of the terms of the Policy is more aligned with a
commonsense interpretation, and Defendant strains what is commonly understood by the words
“Debris” and “Removal.” For example, Defendant argues that “the costs to physically detach
material from the building constitute “demolition costs” rather than debris removal, and, therefore,
cannot be included or paid for under the separate additional sublimit for Debris Removal.” (Def.’s
Mem. of Law in Supp. of its Mot. for Summ. J. (“Def.’s Mem. in Supp.”), ECF No. at 6.) Plaintiff

correctly notes, however, that under Defendant’s interpretation of the Policy’s “Debris Removal”

 

 
Case 1:19-cv-01450-GBD Document 37 Filed 09/23/20 Page 6 of 8

clause, the section would cover only the expenses relating to removing items that are not attached
to the building. (Pl.’s Mem in Supp. at 6—7.) Defendant’s interpretation does not follow logically
from the language of the Policy, particularly when considering that there is no such limiting
language in the Policy, despite the Policy’s limiting language and clauses elsewhere. (See, ¢.g.,
id. at 8-9.)

Plaintiff argues that dismantling of an object and “Debris Removal” are largely related, as
the two often cover a “single, inseparable process since there can be no debris removal without
dismantling, tear-off or demolition.” (/d. at 7-8.) Indeed, it logically follows that the “necessary
and reasonable” clause of the “Debris Removal” section addresses the fact that often, as Plaintiff
alleges, debris “cannot be removed or gotten rid of without the expense of first extracting it from
the building” and that this must “include[| both the labor and equipment necessary to tear off and
dismantle the debris still connected to or hanging from or off the building.” (Ud at 9-10.)
Therefore, Plaintiff asserts, “Debris Removal” “must include, by necessity, tearing off or
dismantling debris to extract it from a building to which it is still attached” because “[ without first
tearing off or dismantling the debris, it cannot be ‘removed’ . . . from the loss site.” (/d. at 14.)

Defendant argued during oral argument that the interpretation Plaintiff suggests would
severely affect the coverage that it believes it should afford. This, however, is not a reason to
misinterpret the fair and logical understanding that follows a reading of the precise terms of the
Policy. Indeed, Plaintiff is not parsing words of the Policy, but is instead applying a fair and
reasonable interpretation of the phrases. Defendant can choose to update the language of the
Policy, including by explicitly defining the phrase “Debris Removal.” Defendant, as the insurer,
had the obligation to clarify the terms of the policy, when the commonsense understanding of the

clauses differs from what it allegedly intended.

 

 
Case 1:19-cv-01450-GBD Document 37 Filed 09/23/20 Page 7 of 8

Finally, the parties dispute whether the District of New Jersey’s analysis and holding in
Zurich American Ins. Co. v. Keating Building Corp., 513 F.Supp.2d 55 (D.N.J. 2007), and its
progeny,’ apply to this case. (See Def.’s Mem. in Supp. at 6-13: Pl.’s Mem in Supp. at 19-24.)
Although the Keating case relates to a similar set of facts, Plaintiff asserts that it is inapplicable
here. (See Pl.’s Mem in Supp. at 19-24.) Indeed, Plaintiff argues that the Keating court misapplied
New Jersey law by finding that the insurance policy was “subject to a narrow, restrictive
interpretation” instead of “a broad and liberal interpretation under [the] well-settled principles of
insurance construction.” (/d. at 20.) This, Plaintiff argues, is especially clear when considering
that the court cited the principle that “undefined terms in a policy must be determined in
accordance with ‘the ordinary meaning of the language of the policy,’” but did not look up the
dictionary terms or consider the common understanding of what these terms would mean. As
Plaintiff correctly notes, despite the fact that the parties in that case provided support for the
argument that certain dismantling of damaged and unusable items should constitute “Debris
Removal,” the Keating court held that “[b]ecause none of these precedents are binding authority
on this court, [it would] not consider any of them.” (Ud. at 21 (quoting Keating, 513 F.Supp.2d at
63 n. 7).) The same logic applies here—there is no reason for this Court to disregard the common
understanding of certain terms, simply because a court in another jurisdiction interpreted similar
language in another way. Additionally, Plaintiff points out that the court in Keating did not

consider the word “Removal” when considering what would fall under the “Debris Removal”

 

+ Defendant also refers to a case within this Circuit that it alleges “comports with [its] position.” (See Def.’s Mem. in
Supp. at 11-13 (citing Fireman’s Fund Ins. Co. v. Great Am. Ins. Co., No. 10 Civ. 153 GPO), 2013 WL 1195277
(S.D.N.Y. Mar. 25, 2013)).) Defendant notes that while the court in that case “did not have to reach the issue of
whether [certain coverage] was afforded under the section (a) ‘debris removal’ provision,” it stated, in dicta, that
certain items should be considered “debris.” (/d. at 12 (quoting Fireman’s Fund Ins. Co.,2013 WL 1195277, at *7).)
Defendant attempts to demonstrate the similarities of that case to the instant case, including by improperly assuming
that the court in Fireman's Fund Ins. Co, engaged in certain analyses that would support Defendant’s current
conclusion. (See id. at 12-13.) Defendant is incorrect and presumptuous in summarily asserting that “the findings of
the [c]ourt in that case can only be reasonably viewed to support [its] position in this matter.” (/d. at 13.)

7

 
Case 1:19-cv-01450-GBD Document 37 Filed 09/23/20 Page 8 of 8

clause, (id. at 21-22), which changes the relevant analysis. It seems clear that when considering
the terms “Necessary,” “Debris,” and “Removal” together, according to their common meanings,
and even based on the dictionary definitions as provided by Plaintiff, (see, e.g., id. at 9-10, 13-
14), the dismantling of unusable and damaged material would constitute the “Removal” of
“Debris.” This Court therefore declines to follow the Keating case’s determination.

IV. CONCLUSION

Defendant’s motion for summary judgment, (ECF No. 20), is DENIED. Plaintiff's
motion for summary judgment, (ECF Nos. 21, 22), is GRANTED. The Clerk of Court is

directed to close these motions accordingly.

Dated: September 23, 2020
New York, New York

SO ORDERED.

Pea. B Dinah

GEPR @f B. DANIELS
hited States District Judge

 

 
